SUPPLEMENT DATED DECEMBER 14, 2009 TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUS DATED MAY 1, 2006 FOR FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F On November 12, 2009, shareholders approved the mergers of the following portfolios of the Credit Suisse Trust after the close of business on December 11, 2009: Credit Suisse Trust International Equity Flex I Portfolio merged with and into Credit Suisse Trust International Equity Flex III Portfolio Credit Suisse Trust International Equity Flex II Portfolio merged with and into Credit Suisse Trust International Equity Flex III Portfolio Credit Suisse Trust International Equity Flex I Portfolio and Credit Suisse Trust International Equity Flex II Portfolio are no longer available for investment and all references to these portfolios are hereby deleted from each of the prospectuses listed above. Please retain this supplement with your prospectus for future reference. Focus,
